DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
For the purposes of examination the term “receiving means” invoking 112, sixth paragraph is being interpreted as a clip member as seen in paragraph 0014 of the specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8, 16, 19, and 20 are rejected under 35 U.S.C. 102a2 as being anticipated by U.S. Publication No. 5,944,696 to Bayless et al. (Bayless).
Regarding claim 1, Bayless teaches a tube stabilising device for a tube attached to a patient, comprising: a base member (107; Col. 3 ln. 25-30) fixable to a surface, the base member having a support surface (108; Col. 3 ln. 25-30) for supporting the base member on a surface of the patient; and a tube retaining member (101; Col 3 ln. 26-30); wherein the base member includes a cavity (118; Col. 3 ln. 65-Col. 4 ln. 2) configured to receive a flange (105A/125; Col. 4 ln. 44-56) of the tube retaining member such that, when received, the flange is retained by the base member (Col. 4 ln. 44-56), the tube retaining member (101) is moveably attached to the base member and the flange is 
Regarding claim 2, Bayless teaches the tube comprises a cannula or catheter (Col. 3 ln. 34-35).
Regarding claim 3, Bayless further teaches wherein the surface comprises a surface of a patient (Col. 3 ln. 28-30).
Regarding claim 5, Bayless teaches wherein the tube retaining member includes receiving means (101) configured to receive a portion of the tube (Col. 3 ln. 31-36, 51-56).
Regarding clam 7, Bayless teaches the receiving means of the tube retaining member includes a substantially straight portion (see fig. 1-2, where element 101 is straight) such that, when the tube is received by the tube retaining member (Col. 3 ln. 33-50), the tube is substantially straight throughout the straight portion of the receiving means (see fig. 1-2).
Regarding claim 8, Bayless teaches wherein the straight portion of the receiving means includes one or more clips (101) configured to receive and retain the tube within the tube retaining member (Col. 3 ln. 25-30, 52-57).
Regarding claim 16, Bayless teaches the one or more clips includes a clip that is part-cylindrical (Col. 4 ln. 26-30).

Regarding claim 20, Bayless teaches the adhesive comprises an adhesive attachment pad (Col. 3 ln. 25-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bayless in view of U.S. Publication No. 2014/0228810 to Rosenberg et al. (Rosenberg).
Regarding claim 21, Bayless teaches a first tube stabilizing device comprising: a base member (107; Col. 3 ln. 25-30) fixable to a surface, the base member having a support surface (108; Col. 3 ln. 25-30) for supporting the base member on a surface of the patient; and a tube retaining member (101; Col 3 ln. 26-30); wherein the base member includes a cavity (118; Col. 3 ln. 65-Col. 4 ln. 2) configured to receive a flange (105A/125; Col. 4 ln. 44-56) of the tube retaining member such that, when received, the 
Rosenberg teaches the use of one tube stabilizing device (180) in conujunction with a second tube stabilizing device (100; para. 0018), where the tube stabilising assembly is configured such that a tube exiting a patient’s body is retainable by the first tube stabilising device and the one or more further tube stabilising device (Para. 0018, 0023).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the second tube stabilizing device in order to retain the tube in the desired position with respect to the skin.  
However, Rosenberg does not disclose the structure of the second tube stabilizing device to be identical to the first stabilizing device.  Howerever, it would have been obvious to one having ordinary skill in the art at the time of filing to have the same structure as seen above from the first device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Allowable Subject Matter
Claims 4, 6, 9-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-23 are allowed. The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 22 not found or suggested is the receiving means including a curved guide configured such that when the tube is received in the receiving means the tube is curved around the guide in one tube stabilizing device, and in a second tube stabilizing device the retaining member includes a straight portion, combined with the tube retaining member having a flange to be received in a cavity.  The combination of the recited features is the basis for allowability.
The closest prior art of record is Bayless, Rosenberg, and U.S. Patent No. 5,188,609, however these reference(s) do not disclose the device as claimed or described above.
Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive. With respect to applicants arguments regarding Bayless and the directional movement.  With respect to the claim language the broadest reasonable interpretation of allowing the flange to be movably in any direction, which would include allowing the flange to be moveable in the direction around its axis, thus meeting the claim limitations as set forth by applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E EISENBERG/           Primary Examiner, Art Unit 3783